Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 11-15.

Claim 1: A method of manufacturing a wind turbine blade (10), wherein the wind turbine blade is manufactured as a composite structure comprising a reinforcement material embedded in a polymer matrix, the method comprising:
providing a first blade mould (70) with a first blade shell part (72) having a leading edge (74), a trailing edge, and a first leading edge glue surface (76) at the leading edge (74), the first blade mould (70) comprising a first leading edge flange (80);
providing a second blade mould (82) with a second blade shell part (84) having a leading edge (86), a trailing edge, and a second leading edge glue surface (87) at the leading edge (86), the second blade mould (82) comprising a second leading edge flange (89);

providing one or more leading edge spacer elements (92) 
arranging the second blade mould (82) on the first blade mould (70), such that the one or more leading edge spacer elements (92) are arranged between the first leading edge flange (80) and the second leading edge flange (89);
applying a pressure to the second blade shell part (84); and
curing the glue (90).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art of references alone or in combination fails to disclose or provide any motivation of “…applying glue (90) to at least one of the first and second leading edge glue surfaces; providing one or more leading edge spacer elements (92) at least one of the first and second leading edge flanges (80; 89)…”  The benefit of doing so would have been to comprise a composite structure with a reinforcement material embedded in a polymer matrix. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746